Case 1:15-cv-07433-LAP Document 1198-21 Filed 01/27/21 Page 1 of 8




                      Exhibit 2
            (File Under Seal)
Case 1:15-cv-07433-LAP Document 1198-21 Filed 01/27/21 Page 2 of 8




                                 *,8))5(

                                      96

                                0$;:(//
                                   'HSRVLWLRQ


                            67(9(1 : 2/621

                                   



    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




          $JUHQ %ODQGR &RXUW 5HSRUWLQJ                  9LGHR ,QF
                            WK 6WUHHW 6XLWH 
                           'HQYHU &RORUDGR 
                                
                $JUHQ %ODQGR
     Case 1:15-cv-07433-LAP  &RXUW 5HSRUWLQJ
                            Document            9LGHR
                                     1198-21 Filed     ,QF Page 3 of 8
                                                   01/27/21

 1          A        Yes.     Yeah.
 2          Q        For example, if someone had a panic attack
 3    so severe that they were unable to breathe, would you
 4    have noted that?
 5          A        That -- to me that's what a panic attack
 6    is that your heart is just racing and you're having
 7    difficulty breathing.            It lasts 10 minutes, 15
 8    minutes typically.
 9                   So that's kind of --




14          Q
15

16

17

18

19

20                                                                   .
21

22

23

24

25

                            67(9(1 : 2/621                       
Case 1:15-cv-07433-LAP Document 1198-21 Filed 01/27/21 Page 4 of 8
                $JUHQ %ODQGR
     Case 1:15-cv-07433-LAP  &RXUW 5HSRUWLQJ
                            Document            9LGHR
                                     1198-21 Filed     ,QF Page 5 of 8
                                                   01/27/21

 1

 2

 3

 4          A        Yeah.
 5          Q        And you --
 6          A        And for new people it would get done 100
 7    percent of the time.
 8          Q        Okay.
 9          A        I look everybody up that's new.              I even
10    have people that I've seen for many years monthly,
11    and I check them most of the time but not all the
12    time.
13          Q        And I'm just going to draw your attention
14    back to page 1 of your report.
15          A        Um-hum, yep.
16

17

18

19

20

21

22          A        Correct.
23          Q        All right.
24

25

                          67(9(1 : 2/621                          
Case 1:15-cv-07433-LAP Document 1198-21 Filed 01/27/21 Page 6 of 8
                $JUHQ %ODQGR
     Case 1:15-cv-07433-LAP  &RXUW 5HSRUWLQJ
                            Document            9LGHR
                                     1198-21 Filed     ,QF Page 7 of 8
                                                   01/27/21

 1

 2

 3          A        Correct.
 4          Q        It may have not shown anything in the past
 5    year, correct?
 6

 7

 8                                                                ld
 9

10

11

12

13          A        Correct, that's what it's showing,
14    correct.
15          Q        Other than that, you don't know what it
16    said?
17          A        I don't remember, no.
18          Q        Do you know whether Ms. Giuffre had lived
19    in Colorado very long?
20          A        I don't know.
21          Q        Do you know that Ms. Giuffre had actually
22    moved from Florida a few months earlier?
23          A        I think she might have mentioned that,
24    actually.      That sounds familiar.           I do remember her
25    saying that she had moved at some point recently, but

                          67(9(1 : 2/621                         
                $JUHQ %ODQGR
     Case 1:15-cv-07433-LAP  &RXUW 5HSRUWLQJ
                            Document            9LGHR
                                     1198-21 Filed     ,QF Page 8 of 8
                                                   01/27/21

 1    AGREN BLANDO COURT REPORTING & VIDEO, INC.
      216 - 16th Street, Suite 600
 2    Denver, Colorado 80202
      4450 Arapahoe Avenue, Suite 100
 3    Boulder, Colorado 80303
 4

 5

 6                      DR. STEVEN W. OLSON
                           May 26, 2016
 7                       Giuffre v. Maxwell
                      Case No. 15-cv-07433-RWS
 8

 9
      The original deposition was filed with
10
      Laura Menninger, Esq., on approximately the
11
      31st day of May, 2016.
12
      _XXX_ Signature waived.
13
      _____ Unsigned; signed signature page and
14          amendment sheets, if any, to be filed at
            trial.
15
      _____ Reading and signing not requested pursuant
16          to C.R.C.P. Rule 30(e).
17    _____ Unsigned; amendment sheets and/or signature
            pages should be forwarded to Agren Blando to
18          be filed in the envelope attached to the
            sealed original.
19

20

21    Thank you.
22    AGREN BLANDO COURT REPORTING & VIDEO, INC.
23    cc:   All Counsel
24

25

                          67(9(1 : 2/621                         
